Citation Nr: 0408728	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder as secondary to service-connected residuals 
of a crush injury and contusion of the left lower leg and 
foot.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a crush injury and contusion of the left lower 
leg and foot.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The RO denied entitlement to service connection for 
left knee and low back disorders, and an evaluation in excess 
of 10 percent for service-connected residuals of a crush 
injury with contusions of the left lower leg and foot.

In September 2002 the RO granted entitlement to service 
connection for arthritis of the left knee with assignment of 
a 10 percent evaluation effective November 15, 2000, date of 
claim.  The RO also granted entitlement to an increased 
evaluation of 20 percent for residuals of a crush injury and 
contusions of the left lower leg and foot effective November 
15, 2000, date of claim.

In February 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in October 2003.

The arguments of the veteran and his representative are that 
he has developed a chronic acquired low back disorder that is 
secondary to his service-connected disability(ies) of the 
left lower extremity, and that his service-connected left leg 
and foot disability is more disabling than currently 
evaluated.  

The Board's review of the January 2001, January 2002, and 
June 2003 VA examinations of record discloses that the 
examiner in each of these examinations has not addressed 
secondary service connection.  In this regard, the Board 
notes that service connection may be granted for a disorder 
that is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, it is necessary for the veteran be examined 
again for the purpose of having a medical specialist in 
orthopedic disorders express an opinion as to secondary 
service connection.  Additionally, the examination of record 
is somewhat dated, thereby warranting a contemporaneous, 
comprehensive review with opportunity for the veteran and his 
representative to submit additional evidence in support of 
the claims on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back disorder 
since service and his crush injury 
residuals and contusions of the left 
lower leg and foot since June 2003.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) 
which may be present and whether they are 
causally related to service-connected 
disability; and the extent of severity of 
the service-connected residuals of a 
crush injury and contusions of the left 
lower leg and foot.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(1) Is it at least as likely as not that 
any chronic acquired low back disorder(s) 
found on examination is/are causally 
related to the service-connected 
disabilities of the left lower extremity?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left lower extremity disabilities 
aggravate any chronic acquired low back 
disorder(s) found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired low back disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left lower extremity disabilities based 
on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired low back 
disorder(s) found on examination is/are 
proximately due to the service-connected 
left lower extremity disabilities.

The medical specialist must also address 
the following medical issues:

(a) Do the service-connected residuals of 
a crush injury and contusions of the left 
lower leg and foot involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected residuals of 
a crush injury and contusions of the left 
lower leg and foot cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
residuals of a crush injury and 
contusions of the left lower leg and 
foot, the presence or absence of changes 
in condition of the skin indicative of 
disuse due to the service-connected 
residuals of a crush injury and 
contusions of the left lower leg and 
foot, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals of a 
crush injury and contusions of the left 
lower leg and foot.
(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a crush injury and 
contusions of the left lower leg and 
foot, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected residuals of a crush injury and 
contusions of the left lower leg and 
foot.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  


In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for a 
chronic acquired low back disorder as 
secondary to service-connected left lower 
extremity disabilities, and an increased 
evaluation for service-connected 
residuals of a crush injury and 
contusions of the left lower leg and 
foot.  In so doing, the VBA AMC should 
document its consideration of the 
application of 38 C.F.R. § 3.310(a) 
(2003), and Allen, supra, as to the claim 
of secondary service connection.  The VBA 
AMC should document its consideration of 
the applicability of the criteria under 
38 C.F.R. §§ 3.321(b(1), 4.40, 4.45, 4.59 
(2003), as to the claim of entitlement to 
an increased evaluation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and an increased evaluation, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


